DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This office action is responsive to the preliminary amendment filed on 09/01/2020.  As directed by the amendment: claims 1 – 15 have been cancelled, and 16 – 35 have been added.  Thus, claims 16 – 35 are presently pending in this application.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16 – 35 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16 – 35 of copending Application No. 16/761,295. 
Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that all of the elements of claim 16 – 35 of the application are to be found in claims 16 – 35 of the copending application.  Specifically, both claim 16 of the application and claim 16 of the copending application recite an injection device having an elongated housing, a dose tracker having a tracking stop feature, a preselector having a preselector stop feature, the tracking stop feature and the preselector stop feature configured to engage to block displacement of the dose tracker beyond the maximum dose positional state.  Examiner notes that the language used in claim 16 of the application and claim 16 of the patent are slightly different from each other but describing all the same features.  The difference between claims 16 – 35 of the application and claims 16 – 35 of the copending application lies in the fact that the copending application claims includes more elements and is thus more specific.  Thus the invention of claims 16 – 35 of the copending application is in effect a “species” of the “generic” invention of claims 16 – 35 of the application.  It has been held that the generic invention is “anticipated” by the “species”.  See In re Goodman, 29 USPQ2d 2010 (Fed. Cir. 1993).  Since claims 16 – 35 is anticipated by claims 16 – 35 of the copending application, they are not patentably distinct from claims 16 – 35.  
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16 – 18, 24, 26, and 28 – 30 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wieselblad (U.S. 2011/0313365).
Regarding claim 16, Wieselblad teaches an injection device for setting and injecting a dose of a medicament (Figures 1a – 4), the injection device comprising: 
an elongated housing (16) extending along a longitudinal axis and comprising a sidewall as shown in Figure 1a; 
a dose tracker (26) having a portion arranged inside the housing, the dose tracker comprising at least one tracking stop feature (44) as shown in Figure 2, wherein the dose tracker is at least one of translationally or rotationally displaceable relative to the housing during setting of a dose, wherein a positional state of the dose tracker relative to the housing is indicative of a size of the dose (since indicia 26 on the dose setting member 22 is rotated during setting of a dose and that the number on indicia 26 is displayed on the window indicative of a positional state of the dose tracker relative to the housing and the size of a dose being set as discussed in paragraph [0029]); 
and a preselector (10) comprising a preselector stop feature (42), wherein the tracking stop feature and the preselector stop feature are configured to mutually engage and to block a displacement of the dose tracker beyond a predefined maximum dose positional or rotational state, specifically when the dose setting member 22 has reached the preset dose size, the end surface 44 of the second thread segment on the dose setting member and the stop surface 42 of the dose limiting member 10 are abutting each other, thereby stopping further movement of the dose setting member 22 (paragraph [0030]);
wherein the preselector is rotationally displaceable relative to the housing along a displacement path between at least two preselection positional states (between the initial state as discussed in paragraph [0027] and the prescribed dosage position as discussed in paragraph [0028]), and wherein the preselector is lockable to the housing in any of the at least two preselection positional states (dose limiter 10 can be locked in the prescribed dosage position as discussed in paragraph [0028] and locked in the initial position as discussed in paragraph [0027]).
Regarding claim 17, Wieselblad teaches that the preselector (10) is slidably displaceable along the displacement path extending along the sidewall of the elongated housing (rotating or sliding around its central axis as discussed in paragraph [0028]).
Regarding claim 18, Wieselblad teaches that the preselector (10) is rotationally locked to the elongated housing (due to the cooperation between thread segment 12 on the dose limiting member 10 and thread 14 of the distal housing 16).
Regarding claim 24, Wieselblad teaches that he preselector comprises a radially outwardly facing gripping structure comprising at least two radially (20, Figure 1a) outwardly protruding ribs separated from each other along the displacement path as shown in Figure 1a.
Regarding claim 26, Wieselblad teaches that the preselector comprises at least one preselection indicator on an outside facing surface portion of the preselector, and wherein the elongated housing comprises a preselection window to reveal the preselection indicator (windows 30/32 as shown in Figure 1a).
Regarding claim 28, Wieselblad teaches that the elongated housing comprises at least two preselection indicators (18 and 26 as shown in Figure 1a) arranged along the displacement path, and wherein the preselector comprises a pointer coinciding with a position of at least one of the at least two preselection indicators (windows 30 and 32).
Regarding claim 29, Wieselblad teaches that an outside surface of the dose tracker comprises a first surface section and a second surface section (section 26 and section 18), wherein a visual appearance of the second surface section differs from a respective a visual appearance of the first surface section (Figure 1a).
Regarding claim 30, Wieselblad teaches that the preselector comprises an aperture (windows 30/32) radially extending through the preselector to reveal a portion of the outside surface of the dose tracker as shown in Figures 1a.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselblad (U.S. 2011/0313365) in view of Harris (U.S. 5,226,895).
Regarding claim 19, Wieselblad teaches claim 16 as seen above.
However, Wieselblad does not teach that the preselector comprises a sleeve portion enclosing a longitudinal portion of the dose tracker.
Harris teaches a device similar to Wieselblad and the current application, further including that the preselector (104) comprises a sleeve portion (body portion of element 104) enclosing a longitudinal portion of the dose tracker (100) as shown in Figures 5 – 9.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Harris with the device of Wieselblad in order to adjust the preselector to any position along the path (Col. 6, lines 15 – 20).

Claim(s) 20 – 23, 25, and 33 – 35 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselblad (U.S. 2011/0313365) in view of Schabbach (U.S. 2017/0182257).
Regarding claim 20 – 23, Wieselblad teaches claim 16 as seen above.
However, Wieselblad does not teach that the preselector comprises a slider slidably arranged in a recess in an outside facing portion of the sidewall (claim 20); wherein the slider comprises a detent structure configured to engage with a correspondingly shaped counter detent structure of the sidewall (claim 21); wherein one of the detent structure and the counter detent structure comprises a protrusion and wherein the other one of the detent structure and the counter detent structure comprises at least two recesses separated along the displacement path, and wherein any one of the at least two recesses is configured to receive the protrusion to lock the preselector against movement along the displacement path (claim 22); wherein the protrusion is radial (claim 23).
Schabbach teaches a device similar to Wieselblad and the current application, further including that the preselector (21) comprises a slider slidably arranged in a recess in an outside facing portion of the sidewall (20) as shown in Figures 5a – 6.
wherein the slider comprises a detent structure (22/25) configured to engage with a correspondingly shaped counter detent structure of the sidewall (20) as shown in Figure 5b; 
wherein one of the detent structure and the counter detent structure comprises a protrusion (22/25) and wherein the other one of the detent structure and the counter detent structure comprises at least two recesses (recesses 9) separated along the displacement path, and wherein any one of the at least two recesses is configured to receive the protrusion to lock the preselector against movement along the displacement path (paragraph [0121]);
wherein the protrusion is radial (Figure 5b).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Schabbach with the device of Wieselblad since the substitution of one known element (the preselector of Schabbach) for another (the preselector of Wieselblad) would have yielded predictable results to one of ordinary skill in the art at the time of the invention. 
Regarding claim 25, Wieselblad teach claim 24 as seen above.
However, Wieselblad does not teach that the gripping structure is radially recessed to an outside surface of the sidewall, wherein the gripping structure is substantially flush with the outside surface of the sidewall or protrudes radially outwardly from the outside surface of the sidewall.
Schabbach teaches a device similar to Wieselblad and the current application, further including that the gripping structure is radially recessed to an outside surface of the sidewall, wherein the gripping structure is substantially flush with the outside surface of the sidewall or protrudes radially outwardly from the outside surface of the sidewall (as shown in Figure 5b).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Schabbach with the device of Wieselblad since the substitution of one known element (the gripping structure of Schabbach) for another (the gripping structure of Wieselblad) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.
Regarding claims 33 – 35, Wieselblad teaches claim 14 as seen above.
Wieselblad further teaches that the dose tracker is formed by a number sleeve as shown in Figure 1a.
However, Wieselblad does not teach that that the number sleeve comprises a helical groove (claim 33); wherein the helical groove is threadedly engaged with a correspondingly shaped protrusion or with a male thread on an insert piece that is attached to the sidewall of the elongated housing (claim 34); wherein the protrusion or the male thread is on an inside facing sidewall of the insert piece, and wherein the insert piece is stationary fixed to a proximal end of the sidewall of the elongated housing (claim 35)
Schabbach teaches a device similar to Wieselblad and the current application, further including that the number sleeve comprises a helical groove (9) as shown in Figures 5a and 5b;
wherein the helical groove is threadedly engaged with a correspondingly shaped protrusion or with a male thread on an insert piece that is attached to the sidewall of the elongated housing, specifically the dose dial component 7 is in threaded engagement with the body 3 and has on its outer surface a helically extending groove 9 which engages a respectively formed thread (not shown) on the inner surface of the body 3 as discussed in paragraph [0112];
wherein the protrusion or the male thread is on an inside facing sidewall of the insert piece, and wherein the insert piece is stationary fixed to a proximal end of the sidewall of the elongated housing, specifically the dose dial component 7 is in threaded engagement with the body 3 and has on its outer surface a helically extending groove 9 which engages a respectively formed thread (not shown) on the inner surface of the body 3 as discussed in paragraph [0112];
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Schabbach with the device of Wieselblad since the substitution of one known element (the number sleeve of Schabbach) for another (the number sleeve of Wieselblad) would have yielded predictable results to one of ordinary skill in the art at the time of the invention.

Claim(s) 27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselblad (U.S. 2011/0313365) in view of Biondi (U.S. 2019/0321555).
Regarding claim 27, Wieselblad teaches claim 16 as seen above.
Wieselblad further teaches that the preselector comprises at least one preselection indicator on an outside surface portion of the preselector (indicator 26 as shown in Figure 1a)
However, Wieselblad does not teach that, and wherein the elongated housing comprises a position sensor configured to determine a position of the preselection indicator along the displacement path.
Biondi teaches a device similar to Wieselblad and the current application, further including that the elongated housing comprises a position sensor configured to determine a position of the preselection indicator along the displacement path (position sensor can be used to detect or measure a position of a component of the drug delivery device as discussed in paragraph [0063]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Biondi with the device of Wieselblad in order to permit position measurement of one or more component of the drug delivery device (paragraph [0063].

Claim(s) 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselblad (U.S. 2011/0313365) in view of Bilton (U.S 2016/0193423).
Regarding claim 31, Wieselblad teaches claim 30 as seen above.
However, Wieselblad does not teach a slider, wherein the slider comprises a magnifying lens arranged in the aperture.
Bilton teaches a device similar to Wieselblad and the current application, further including a slider (12), wherein the slider comprises a magnifying lens arranged in the aperture (41) as discussed in paragraph [0174] and Figure 16.
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Bilton with the device of Wieselblad in order to provide a magnifying effect to increase the character size of the display (paragraph [0171]).

Claim(s) 32 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wieselblad (U.S. 2011/0313365) in view of Plumptre (U.S 2020/0316306).
Regarding claim 32, Wieselblad teaches claim 16 as seen above.
Wieselblad further teaches a piston rod (34) as shown in Figure 1a.
However, Wieselblad does not specify a cartridge, wherein the cartridge comprises a barrel filled with the medicament and sealed in an axial proximal direction by a bung that is axially displaceable relative to the barrel by the piston rod.
Plumptre teaches a device similar to Wieselblad and the current application, further including a cartridge (81), wherein the cartridge comprises a barrel filled with the medicament and sealed in an axial proximal direction by a bung that is axially displaceable relative to the barrel by the piston rod (cartridge and bung as discussed in paragraph [0197]).
It would have been obvious to one having ordinary skill in the art at the time the application was filed to combine the features of Plumptre with the device of Wieselblad in order to allow replacement of an empty cartridge (paragraph [0197]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH T BUI whose telephone number is (571)270-1028. The examiner can normally be reached M - F 8 - 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan R Price can be reached on 571-270-5421. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Anh Bui/Examiner, Art Unit 3783        
ANH T. BUI
Examiner
Art Unit 3783


/NATHAN R PRICE/Supervisory Patent Examiner, Art Unit 3783